DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4-6, the applicant is positively reciting structure, “the holder”, “the toggle screw”, “the locking mechanism”, which were introduced within claim 1 in the alternative (“a holder or the gripper shaft”, “a toggle screw or locking mechanism”).  Accordingly, it is not clear what structure makes up the applicant’s invention.  For example, if the support element is connected to the gripper shaft (claim 1), a holder is not a positively claimed aspect of the invention.  However, dependent claims 2 and claim 4 recites “the holder”.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  Similarly, only one of a toggle screw or locking mechanism would exist.  Therefore, the recitations of “the locking mechanism” and “the toggle screw” within claims 6 and 5, respectively, would also be lacking antecedent basis.  Are the positive recitations within the depending claims disclosing a particular path?    
Regarding claim 7, it is not clear if the first and second connecting elements are separate structure or components of the connecting element of independent claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JAMES et al. (US 5,505,150).
Regarding claim 1, JAMES discloses a device for fastening a gripper (65) on a gripper shaft (38) of a textile machine (10), with a support element (62) for the gripper (65), wherein the support element (62) for the gripper (65) is connected to a holder (60) via a connecting element (63) in such a way that the support element (62) for the gripper (65) is detachable from the holder (60), wherein the connecting element (63) is designed as a locking mechanism (“retaining screw”), wherein the locking mechanism is designed as a positive connection between the support element (62) and the holder (60) (Fig. 2).
Regarding claim 2, JAMES discloses the holding being formed in two parts (upper section wherein 63 is secured and lower section wherein shaft 38 is inserted or “seated”) and has a seat (hole of lower section) for the gripper shaft (38) (Fig. 2).  Note that the applicant’s claim language does not prevent the two parts from being integral.  Note that an integral structure can have distinctly formed components or parts.    
Regarding claim 3, JAMES discloses the support element (62) being L-shaped and having two legs, one leg (upper wider portion of 62) having a seat (surface) for the gripper (65) and a second leg (lower narrow portion of 62) having a first part of the locking mechanism (retaining screw; 63) (Fig. 2).
Regarding claim 6, JAMES discloses the support element (62) being substantially L-shaped and having two legs extending at right angles to each other (note right angled portions of 62 about 60) and a locking element of the locking mechanism (63) arranged on one leg (lower narrow portion of 62) (Fig. 2).
Regarding claim 7, JAMES discloses the support element (62) having first connecting elements (retaining screw 63 including threads thereof) which are arranged in second, corresponding designed connecting elements (hole corresponding to retaining screw 63 including threads thereof) of the holder (60), so that the support element (62) is positively connected to the holder (60) (Fig. 2).

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKAO (US 2012/0097085 A1).
Regarding claim 1, FUKAO discloses a device for fastening a gripper (presser foot 15; functions to grip fabric) (note that the applicant has not defined what component a gripper represents or the specific textile machine) on a gripper shaft (10) of a textile machine (1), with a support element (14) for the gripper (15), wherein the support element (14) for the gripper (15) is connected to a holder (35) or the gripper shaft (10; note that 35 is a lowest most portion of 10) via a connecting element (36, 39, 40) in such a way that the support element (14) for the gripper (15) is detachable from the gripper shaft (10), wherein the connecting element is designed as a toggle screw (36, 39, 40) or locking mechanism (36, 39, 40), wherein the toggle screw (36, 39, 40) rotatably engages through a bore (21b) in the support element (14) into a corresponding opening (35a) in the gripper shaft (10), engaging behind an abutment (41), or wherein the locking mechanism (36, 39, 40) is designed as a positive connection between the support element (14) and the holder (35) (Figures 1-6C and 9A-9B).
Regarding claim 3, FUKAO discloses the support element (14) being L-shaped and having two legs (21, 23), one leg (23) having a seat (26) for the gripper (15) and a second leg (21) having the toggle screw (36 inserted through 21b thereof) or a first part (36; 37 and/or 36a) of the locking mechanism (36, 39, 40) (Figures 2B, 4A-4C and 6A).
Regarding claim 4, FUKAO discloses the toggle screw (36, 39, 40) has a T-shaped hammer head (40 as it is connected to 36) at its end facing the holder (35), which hammer head engages behind a projection (41) in an opening (35b) in the holder (35) or the gripper shaft (10), and in that the toggle screw (36, 39, 40) is clamped with respect to the holder (35) or the gripper shaft (10) by means of a spring (39) (Fig. 9A).
Regarding claim 5, FUKAO discloses the toggle screw (36, 39, 40) being secured on the support element by a locking ring (40) to prevent it from dropping out (Fig. 9A).
Regarding claim 6, FUKAO discloses the support element (14) being substantially L-shaped and having two legs (vertical and horizontal extending portions) extending at right angles to each other and a locking element (37 and/or 36a) of the locking mechanism (36, 39, 40) being arranged on one leg (horizontal extending portion) (Figures 5C and 6A).  
Regarding claim 7, FUKAO discloses the support element (14) having first connecting elements (21B, 36 including 36A, 36B and 36C) which are arranged in second, correspondingly designed connecting elements (35A, 39, 40) of the holder (35) or the gripper shaft (10), so that the support element is positively connected to the holder or the gripper shaft (Figures 5A-6C and 9A).
Regarding claim 8, FUKAO discloses the support element (14; specifically noting element 25b thereof) is designed to be elastically bending (Fig. 3).
Regarding claim 9, FUKAO discloses the support element (14) having a finger engagement feature (25) (Fig. 3).

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that both US 5,718,180 and US 2010/0126396 disclose means for fastening a gripper on a gripper shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732